Citation Nr: 9919717	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-19 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served as a member of the Army National Guard 
of the State of Louisiana from December 1975 to December 
1981, to include a period of active duty for training from 
March 1976 to September 1976.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that the appellant appeared at a video conference 
hearing before the undersigned Member of the Board on May 24, 
1999, at which time he testified with respect to the claim 
now at issue before the Board.  A transcript of that hearing 
has been associated with the record on appeal.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The Board notes that additional medical records and verified 
training dates, not currently associated with the record on 
appeal, may be pertinent to the proper adjudication of the 
appellant's claim.  Regarding medical records, at his hearing 
before the undersigned Board Member in May 1999, the 
appellant testified that he (1) had been treated by Dr. 
Holguy at the Central City Medical Center from 1982 to the 
present; (2) had been examined at Charity Hospital, beginning 
in 1980 for a "nerves evaluation"; and (3) had been 
examined recently at DePaul Hospital.  The RO requested some 
medical records from Dr. Holguy, dated April 21, 1987 to June 
30, 1998, pursuant to the appellant's authorization.  In 
addition to these records, the RO considered the appellant's 
service medical records from May 1980 to September 1980.  
Service medical records for the appellant's period of active 
duty for training from March 28, 1976 to September 1, 1976 
were missing.  No other medical service records were 
obtained.
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991); see also Franzen v. Brown, 9 Vet. App. 
235 (1996) (VA's obligation under § 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  The § 5103(a) 
obligation is particularly applicable to records which are 
known to be in the possession of the Federal Government.  See 
Counts v. Brown, 6 Vet. App. 473 (1994).  

Regarding the appellant's service dates, it is unclear from 
the record what the status (i.e., active duty for training, 
"ADT" or inactive duty for training, "IDT") and duration 
of the appellant's military service in the National Guard was 
between December 1975 and December 1981, other than a period 
of ADT from March 1976 to September 1976.  Other periods of 
ADT appear to be set out, but it is unclear whether there 
were any pertinent periods of IDT which need verification.  
In order to obtain veteran status based upon a period of ADT 
or IDT, the evidence of record must show entitlement to 
service connection by a preponderance of the evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curium, 78 F.3d 604 (Fed. Cir. 1996) (table), and 38 U.S.C.A. 
§§  101(2), 101(24) and 1110.  See also Laruan v. West, 11 
Vet. App. 80 (1998) (en banc) (without predicate veteran 
status there is no cognizable claim to be made before VA or 
the Court under Title 38).  The RO is advised to readjudicate 
this claim in accord with Laruan and other pertinent caselaw 
regarding service connection claims based on National Guard 
and/or Reserves military service. 

Accordingly, this case is REMANDED to the RO for the 
following development:

1. The RO should verify the status 
(i.e., ADT or IDT) and duration of 
the appellant's military service in 
the National Guard between December 
1975 and December 1981, to the extent 
not already done.  The actual 
duration (month, day) of ADT or IDT 
during this period should be 
specifically set forth as verified by 
the authorized service department.  
All records received in response to 
this inquiry should be associated 
with the claims folder.  As noted, 
the pertinent periods should be other 
than those already noted on the DD 
Form 214 and the NGB Form 23.  If 
there were no periods of IDT, that 
too should be certified for the 
claims folder.

2. The RO should request complete, 
legible copies of any and all medical 
records which pertain to the 
appellant's National Guard service 
for the aforementioned time period.  
All attempts to secure these records 
should be undertaken, to include 
referrals to all potential custodians 
of his service records, including the 
Army National Guard command and the 
Adjutant General's Office of 
Louisiana, the National Personnel 
Records Center and the National Guard 
Personnel Center in St. Louis, 
Missouri, and the Army National Guard 
Personnel Center in Falls Church, 
Virginia.  All records received in 
response to the above inquiries 
should be associated with the claims 
folder.

3. The RO should contact the appellant 
and request that he identify the 
names, addresses and approximate 
dates of treatment for all non-VA 
health care providers who have 
treated him since service for the 
psychiatric disorder at issue on 
appeal.  The RO should request his 
authorization to release any 
indicated private medical records, in 
particular, as noted in the claims 
folder, any medical records cited 
above, namely from Dr. Holguy at the 
Central City Medical Center for a 
period beginning in 1982, Charity 
Hospital for a period beginning in 
1980, and DePaul Hospital.  All 
records received in response to the 
above inquiries should be associated 
with the claims folder.

4. Thereafter, the appellant should be 
scheduled for a VA psychiatric 
examination.  All indicated tests 
should be accomplished and all 
clinical findings should be reported 
in detail.  The claims folder should 
be provided to the examiner for 
review prior to the examination.  The 
examiner, after reviewing the claims 
folder, hopefully to include the 
additional records obtained pursuant 
to the above paragraphs, should enter 
an opinion, if possible, as to the 
onset of any psychiatric disorder 
found present.  Specifically, it 
should be noted whether the findings 
reported during the ADT in May 1980 
are more likely than not the 
preliminary findings of any 
psychiatric disorder currently 
present.  If those symptoms can be 
dissociated from any current 
pathology, that too should be noted 
for the record.

5. The appellant is hereby informed that 
he may furnish additional evidence 
and/or argument to the RO while the 
case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 
109, 112 (1995).  

6. After the development requested has 
been completed to the extent 
possible, the RO should adjudicate 
the issue set forth on the title page 
of this REMAND with consideration 
given to all of the evidence of 
record, and any additional medical 
evidence obtained by the RO pursuant 
to this remand.  

The adjudication of this claim should 
include relevant discussion and 
consideration of the law and 
applicable regulations, in particular 
38 U.S.C.A. §§  101(2), 101(24) and 
1110, as well as the Court's holdings 
in Laruan, Caluza, supra, and whether 
any existing psychiatric condition 
pre-existed service.  If any benefit 
sought on appeal, for which a notice 
of disagreement has been filed, 
remains denied, the appellant should 
be furnished a supplemental statement 
of the case and given the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


